 


 HR 863 ENR: To facilitate the addition of park administration at the Coltsville National Historical Park, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 863 
 
AN ACT 
To facilitate the addition of park administration at the Coltsville National Historical Park, and for other purposes. 
 
 
1.Amendment to Coltsville National Historical Park donation siteSection 3032(b)(2)(B) of Public Law 113–291 (16 U.S.C. 410qqq) is amended by striking East Armory and inserting Colt Armory Complex.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 